DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 10/21/2022 is acknowledged.
Claims 15-20 have been withdrawn based on Applicant’s election and response. Election was made without traverse in the reply filed on 10/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a “wash system in communication with the airflow device”. However, it is unclear what is meant by the term “in communication” means in this context. This term can be interpreted to mean the wash system is used before, after, or in conjunction with the airflow device. It may also simply be interpreted to mean that both systems are controlled by the same controller. In this case, it has been interpreted to be mean any device that possesses and uses both a wash system and an airflow device.
Claim 11 is rejected for citing dependence on rejected claim 10. 
Claim 14 recites a “a first tube with a first outlet orifice directed towards a first lens of the first lidar unit; and a second tube with a second outlet orifice directed towards a second lens of the second lidar unit”. However, it is unclear what the relationship is between the first and second outlet orifice and the “outlet orifice” as described in claim 1. The claim may be interpreted to mean that the first and second outlet orifices are separate entities from the outlet orifice of claim 1 or that they are a part of the outlet orifice of claim 1. Therefore, claim 14 has been interpreted to mean any device which possesses two outlets.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 8, 9, 10, 12, 13 ,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US20180015908A1 to Rice et al.
As to claim 1, Rice discloses a system, comprising: a sensor comprising a lens (See Rice, Paragraph [0035], [0036], Fig. 1 and 2A-2E, ref. # 100, 170, 290, which teaches a sensor cleaning system, possessing a camera with a lens)
  and an airflow device disposed around the lens (See Rice, Paragraph [0036], Fig. 3A-3D, ref. # 200, 230, 240, which teaches a camera cleaning device possessing a housing structure which may encircle the lens and possess an air knife adjacent to the lens) 
the airflow device comprises an outlet orifice directed at the lens that is configured to provide an airflow around the lens to prevent debris accumulation around the lens and/or remove debris from the lens (See Rice, Paragraph [0036] and [0029], Fig. 2A and 2B, ref. # 240, which teaches an air knife which cleans the camera).
As to claim 2, Rice discloses that the airflow device comprises a tube disposed around the sensor (See Rice, Paragraphs [0046] and [0052], Fig. 3A and 3E, ref. # 300, 310,321, which describes a raised lip structure around the sensor possessing a set of channels).
As to claim 3, Rice discloses that the tube comprises an angled surface configured to correspond to a field of view of the sensor (See Rice, Paragraphs [0036], [0046], and [0047], which discloses a support structure with a raised lip that possesses a set of channels/tubes. According to Figure 3A and 3E, the raised lip structure appears to create an angled surface adjacent to the sensor. Therefore, it is the examiner’s position that the tube of Rice possesses an angled surface which would prevent the sensor from being obstructed).
As to claim 5, Rice discloses that the tube comprises the outlet orifice directed towards the lens (See Rice, Paragraph [0054], Fig. 3F, ref. # 350, 370, which describes that the cavities in the raised lip structure may fill up with air and eject it out towards the sensors through the slit openings).
	As to claim 8, Rice discloses that the sensor comprises a lidar unit (See Rice, Paragraphs [0021] and [0047], Fig. 3B, ref. # 300, 390).
 	As to claim 9, Rice discloses the airflow device comprises an inlet in communication with a supply of air (See Rice, Paragraphs [0025] and [0026], Fig. 1, ref. # 110, which teaches a compressor which feeds air to the regulator, solenoid valves, and to the sensor cleaning devices as shown in Fig. 1).
	As to claim 10, Rice discloses a wash system in communication with the airflow device (See Rice, Paragraph [0055], Fig. 3G, ref. # 380, 381, which describes that in some examples the air cleaning system can be used with a set of fluid spraying nozzles or a fluid cleaning system).
As to claim 12, Rice teaches that the airflow device is configured to provide (i) a constant flow of air about the lens and/or (ii) bursts of air about the lens (See Rice, Paragraph [0046], which specifies that the platform assembly ejects air, although it is not specified, it is inherent that in whichever way air is ejected from the device of Rice, the airflow would be continuous or pulsed and would meet the requirements of claim 12).
	As to claim 13, Rice teaches that the sensor comprises a first lidar unit and a second lidar unit (See Rice, Paragraph [0047], Fig. 3G, ref. # 390 and 392, which shows two lidar units).
	As to claim 14, Rice teaches that the airflow device comprises: a first tube with a first outlet orifice directed towards a first lens of the first lidar unit; and a second tube with a second outlet orifice directed towards a second lens of the second lidar unit (See Rice, Paragraphs [0048], [0053], [0054], Fig. 3E, ref. # 323, 321, 322, 350, which discloses that a second lower lip may be constructed and to possess the same cleaning mechanism as the top). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US20180015908A1 to Rice et al as applied to claim 2 above, and in further view of JP2019112055A to Hester et al.  
Rice is relied upon as discussed with respect to the rejection of claim 2. 
As to claim 4, Rice discloses that the tube is configured to be attached around the sensor, and wherein the tube is configured to be attached to the sensor via one or more fasteners (See Rice, Paragraph [0046] and [0048], Fig. 3A, which shows that the platform around the lidar sensor is circular and contains a set of channels or tubes, Fig. 3C shows fasteners (screws), ref. # 321, 322, 350, 312)
Rice fails to teach that the tubes are comprised of multiple segments attached together.
However, Hester discloses a circular lumen that contains cleaning liquid situated around a sensor, which can be segmented in one embodiment (See Hester, Paragraph [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have segmented the tube as taught by Rice since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US20180015908A1 to Rice et al as applied to claim 5 above, and in further view of JP2017520443A to Zhao et al. 
Rice is relied upon as discussed with respect to the rejection of claim 5. 
As to claim 6, Rice discloses that the sensor and the tube are substantially circular, and wherein the tube extends about 360 degrees around the sensor such that the outlet orifice extends about 360 degrees around the lens (See Rice, Paragraph [0048], Fig. 3C and 3D, ref. # 390, 321, 322, 350, which describes that the platform structure is circular and Fig. 3 shows that the sensor is circular and the platform structure wraps 360 degrees around it).
Rice fails to teach that the outlet orifice is substantially circular.
However, Zhao teaches a tube and outlet for spraying air on to a sensor lens that is circular (See Zhao, Page 8, Paragraph 9). Rice and Zhao are considered analogous to the claimed invention as both disclose a system for removing foreign matter from a vehicle sensor lens by the use of the expulsion of compressed air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet orifice of Rice to be circular since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US20180015908A1 to Rice et al as applied to claim 5 above, and in further view of JP H0614887 U to Kinzo et al. 
Rice is relied upon as discussed with respect to the rejection of claim 5. 
As to claim 7, Rice discloses a baffle therein configured to distribute the airflow within the tube to ensure sufficient pressure and velocity of the airflow exiting the outlet orifice to prevent debris accumulation about the lens and/or remove debris from the lens (See Rice, [0024], Fig. 1, ref. # 130, which teaches an air regulator which serves the same function: to control the pressure of the fluid and as a result, the velocity as well). However, Rice fails to teach that the regulator is composed in the tube. 
However, Kinzo teaches a baffle tube that guides air from a cleaner receiver to be expelled onto vehicle components (See Kinzo, Paragraph [0005]). 
Rice and Kinzo are analogous to the claimed invention as both pertain to devices that expel air onto components of vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure regulator of Rice to be integrated with the tube “so that the whole (component to be cleaned) is uniformly and efficiently dried” (See Kinzo, Paragraph [0005]). This configuration also appears to be known in the sensor cleaning art; therefore, the simple rearrangement of parts is considered within the scope of knowledge of one having ordinary skill in the art and is obvious. See Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (MPEP 2144.04 (IV)(C)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US20180015908A1 to Rice et al as applied to claim 10 above, and in further view of US 20190077377 A1 to Schmidt et al. 
Rice is relied upon as discussed with respect to the rejection of claim 5. 
As to claim 11, Rice teaches that the wash system comprises a liquid fluid in line with the airflow device (See Rice, Paragraph [0024], Fig. 1, ref. # 150) 
Rice fails to disclose that the wash system comprises a detergent line.
However, Schmidt teaches that a sensor cleaning system possesses liquid lines and a washer line that may be composed of a detergent (See Schmidt, [0035], Fig. 3, ref. # 52, 58)
Rice and Schmidt are considered analogous to the claimed invention as they both relate to apparatuses used for cleaning sensors of a vehicle by compressed air and liquid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid lines of Rice to possess a detergent as it appears to be known in the art of sensor cleaning. This would represent the simple substitution of one known element for another, which is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/               Examiner, Art Unit 1714                                                                                                                                                                                         
/DOUGLAS LEE/               Primary Examiner, Art Unit 1714